



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Mohamed, 2014 ONCA 814

DATE: 20141117

DOCKET: C56967

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Liban Mohamed

Appellant

Richard Litkowski

Megan Stephens

Heard: November 14, 2014

On appeal from the sentence imposed on September 25, 2012
    by Justice Faye E. McWatt of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks leave to appeal his global sentence of 13 years for
    attempt murder and breaches of firearms prohibition orders, and recognizance
    orders.

[2]

Counsel raises 2 grounds of appeal: 1. The trial judge did not take into
    account that the appellant is a youthful offender, this would be his first time
    custodial sentence and his rehabilitative prospects.  2. The sentence imposed
    was outside the range for this offender and the circumstances of this offence.

[3]

We would not give effect to either of these submissions.  The trial
    judge was alive to all of the circumstances of the offender and gave them as
    much effect as she could.

[4]

The appellant attempted to kill a security guard in an apartment
    building who had just apprehended the appellants friend and was waiting for
    police to arrive.  The appellant shot at him several times with a hand gun.  He
    was under prohibition orders at the time.

[5]

This is a case of gun violence in public places.  The principles of
    denunciation and deterrence have to be paramount in this type of case.  We see
    no basis interfere with the sentence imposed.

[6]

Leave to appeal sentence is granted, but the appeal is dismissed.


